

EXHIBIT 10.3


Schedule Prepared in accordance with Instruction 2 to Item 601 of Regulation S-K


The 8% Senior Convertible Notes dated February 20, 2007 are substantially
identical in all material respects except as to the noteholder and the principal
amount.
 


Noteholder
Principal Amount
   
Gemini Master Fund, Ltd.
$500,000
Grey K Offshore Fund, Ltd.
$380,800
Grey K Fund, LP
$165,200
Grey K Offshore Leveraged Fund, Ltd.
$154,000

 


 

--------------------------------------------------------------------------------


THIS SENIOR CONVERTIBLE NOTE (THIS “NOTE”) AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND MAY
NOT BE OFFERED FOR SALE OR SOLD UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT
AND APPLICABLE STATE SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE IN CONNECTION WITH SUCH OFFER OR SALE. THIS NOTE
AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF (I) MAY BE PLEDGED OR
HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN LOAN OR OTHER FINANCING
SECURED BY SUCH SECURITIES OR (II) MAY BE TRANSFERRED OR ASSIGNED TO AN
AFFILIATE OF THE HOLDER HEREOF WITHOUT THE NECESSITY OF AN OPINION OF COUNSEL OR
THE CONSENT OF THE ISSUER HEREOF.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN ORDER TO EFFECT A
PARTIAL PAYMENT, REDEMPTION OR CONVERSION HEREOF. ACCORDINGLY, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT SHOWN BELOW.






ZAP


8% SENIOR CONVERTIBLE NOTE




$500,000
Issue Date: February 20, 2007


FOR VALUE RECEIVED, ZAP, a California corporation (the “Company”), hereby
promises to pay to the order of GEMINI MASTER FUND, LTD. or its permitted
successors or assigns (the “Holder”) the sum of FIVE HUNDRED THOUSAND DOLLARS
($500,000) in same day funds, on or before the two (2) year anniversary of the
Issue Date (the “Maturity Date”). The Holder may convert principal of and
interest accrued on this Note into shares (“Conversion Shares”) of the Company’s
common stock, no par value (the “Common Stock”), on the terms set forth herein.


Except as specifically provided by the terms of Section 6, and the Scheduled
Principal Payments contemplated in Section 2(a), the Company shall not have the
right to prepay any principal of this Note.
 
The Company has issued this Note pursuant to a Securities Purchase Agreement,
dated as of December 5, 2006, as amended by the Purchase and Amendment Agreement
dated as of February 20, 2007 (the “Securities Purchase Agreement”). The Notes
issued by the Company pursuant to the
 
-2-

--------------------------------------------------------------------------------


Securities Purchase Agreement, including this Note, are collectively referred to
herein as the “Notes”.


The following terms shall apply to this Note:


1.    DEFINITIONS.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.


“Change of Control” means the existence or occurrence of any of the following:
(a) the sale, conveyance or disposition of all or substantially all of the
assets of the Company; (b) the effectuation of a transaction or series of
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of; (c) the consolidation, merger or other business
combination of the Company with or into any other entity, immediately following
which the prior stockholders of the Company fail to own, directly or indirectly,
at least fifty percent (50%) of the surviving entity; (d) a transaction or
series of transactions in which any Person or group acquires more than fifty
percent (50%) of the voting equity of the Company; or (e) the Continuing
Directors do not at any time constitute at least a majority of the Board of
Directors of the Company.


“Continuing Director” means, at any date, a member of the Company’s Board of
Directors (i) who was a member of such board on the date of the Securities
Purchase Agreement or (ii) who was nominated or elected by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or whose election to the Company’s Board of Directors was recommended
or endorsed by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or such lesser number
comprising a majority of a nominating committee if authority for such
nominations or elections has been delegated to a nominating committee whose
authority and composition have been approved by at least a majority of the
directors who were Continuing Directors at the time such committee was formed.


“Conversion” has the meaning set forth in Section 3(a) of this Note.
 
“Conversion Date” has the meaning set forth in Section 3(b) of this Note.
 
“Conversion Default” has the meaning set forth in Section 3(e) of this Note.
 
“Conversion Notice” has the meaning set forth in Section 3(b) of this Note.
 
“Conversion Price” means, as of any date, one dollar ($1.00), subject to
adjustment as provided herein.
 
“Convertible Securities” means any stock or securities (other than Options) of
the Company convertible into or exercisable or exchangeable for Common Stock.
 
“Current Price” means, as of a particular date, the average of the daily VWAP
for each of the five (5) consecutive Trading Days occurring immediately prior to
(but not including) such date.


-3-

--------------------------------------------------------------------------------


“Default Interest Rate” means the lower of twelve (12%) and the maximum rate
permitted by applicable law or by the applicable rules or regulations of any
governmental agency or of any stock exchange or other self-regulatory
organization having jurisdiction over the Company or the trading of its
securities.


“Delivery Date” has the meaning set forth in Section 3(d) of this Note.


“Determination Date” has the meaning set forth in Section 4(c) of this Note.


“Dispute Procedure” has the meaning set forth in Section 3(b) of this Note.


“Distribution,” “Distribution Date” and “Distribution Notice” have the
respective meanings set forth in Section 4(c) of this Note.


“Equity Conditions” means each of the following:


(i)     the Registration Statement shall have been declared effective, not be
the subject of any stop order, be available to the Holder, and cover the number
of Registrable Securities required by the Registration Rights Agreement;


(ii)    the Reserved Amount must be equal to or greater than the number of
shares of Common Stock that the Company is required to reserve by the Securities
Purchase Agreement;


(iii)   trading in the Common Stock shall not have been suspended on the
Principal Market;


(iv)   the shares of Common Stock that the Holder would beneficially own, after
giving effect to the contemplated issuance of Company securities for which these
Equity Conditions must be satisfied, shall not exceed the limitation set forth
in Section 3(f) (unless such limitation has been waived by the Holder in
accordance with Section 3(f); and


(v)    an Event of Default, or an event that with the passage of time or giving
of notice, or both, would constitute an Event of Default, has not occurred and
is not continuing.


“Event of Default” means the occurrence of any of the following events:
 
(i)     a Liquidation Event occurs or is publicly announced;
 
(ii)    the Company fails to make any payment of principal or interest on this
Note in full as and when such payment is due, and such payment remains unpaid
for five (5) Business Days following written notice thereof from the Holder;
 
(iii)   other than a breach described in clause (ii) above, the Company breaches
or provides notice of its intent to breach any material term or condition of
this Note, the
 
-4-

--------------------------------------------------------------------------------


Securities Purchase Agreement, the Warrant or the Registration Rights Agreement
(including, without limitation, the occurrence of a Conversion Default, an
Exercise Default (as defined in the Warrants) or a Registration Default (as
defined in the Registration Rights Agreement); and such breach continues for a
period of five (5) Business Days following written notice thereof from the
Holder;
 
(iv)   any representation or warranty made by the Company in this Note, the
Securities Purchase Agreement, the Warrant or the Registration Rights Agreement
was inaccurate or misleading in any material respect as of the date such
representation or warranty was made; or
 
(v)    a default occurs or is declared, or any amounts are accelerated, under or
with respect to any instrument that evidences Debt of the Company or any of its
Subsidiaries in a principal amount exceeding $25,000.
 
“Excluded Securities” means (i) securities purchased under the Securities
Purchase Agreement; (ii) securities issued upon conversion or exercise of the
Notes, the Warrants, or any other options, warrants or convertible securities
outstanding as of the Issue Date and disclosed on Schedule 3.5 of the Securities
Purchase Agreement; (iii) shares of Common Stock issuable or issued to employees
from time to time upon the exercise of options, in such case granted or to be
granted in the discretion of the Board of Directors pursuant to one or more
employee stock option plans or restricted stock plans in effect as of the Issue
Date or adopted after the Issue Date by the independent members of the Board of
Directors; (iv) shares of Common Stock issued in connection with any stock
split, stock dividend or recapitalization of the Company; (v) shares of Common
Stock issued in exchange for services, in leasing transactions, or for purchase
of assets, in each case, negotiated on an arms’ length basis and charged at a
reasonable market rates; and (vi) securities issued in connection with a merger
or a consolidation involving the Company or a Subsidiary or the acquisition of
the capital stock or the assets of any Person, provided in each case that the
transaction is approved by the written consent of the Investors holding at least
a majority of the principal amount of the Notes then outstanding, such consent
not to be unreasonably withheld.
 
“Floor Price” means, as of any date, the lesser of (i) $0.75 (as appropriately
adjusted for any stock dividend, stock split, reverse stock split or other
similar transaction) and (ii) the Conversion Price in effect as of such date.
 
“Forced Conversion” has the meaning set forth in Section 7(a) of this Note.
 
“Forced Conversion Date” has the meaning set forth in Section 7(b) of this Note.
 
“Forced Conversion Period” has the meaning set forth in Section 7(a) of this
Note.
 
“Forced Conversion Price” means, as of any date, the lesser of (i) $2.00 (as
appropriately adjusted for any stock dividend, stock split, reverse stock split
or other similar transaction) and (ii) two hundred percent (200%) of the
Conversion Price in effect as of such date.
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.
 
-5-

--------------------------------------------------------------------------------


“Interest” and “Interest Payment Date” have the respective meanings set forth in
Section 2(b)(i) of this Note.


“Interest Stock Option” has the meaning set forth in Section 2(b)(ii) of this
Note.


“Interest Stock Option Delivery Date” has the meaning set forth in Section
2(b)(v) of this Note.


“Interest Stock Option Notice” has the meaning set forth in Section 2(b)(iv) of
this Note.


“Issue Date” means the date on which this Note is issued pursuant to the
Securities Purchase Agreement.


“Liquidation Event” means the (i) institution of any insolvency or bankruptcy
proceedings, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, relative to the Company or any Subsidiary
of the Company, or (ii) the dissolution or other winding up of the Company or
any Subsidiary of the Company, whether voluntary or involuntary and whether or
not involving insolvency or bankruptcy proceedings, or (iii) any assignment for
the benefit of creditors or any marshalling of the material assets or material
liabilities of the Company or any Subsidiary of the Company.


“Major Transaction” means a merger, consolidation, business combination, tender
offer, exchange of shares, recapitalization, reorganization, redemption or other
similar event, as a result of which shares of Common Stock shall be changed into
the same or a different number of shares of the same or another class or classes
of stock or securities or other assets of the Company or another entity or the
Company shall sell all or substantially all of its assets.


“Mandatory Redemption,” “Mandatory Redemption Date” and “Mandatory Redemption
Notice” have the respective meanings set forth in Section 5(a) of this Note.


“Mandatory Redemption Price” means one hundred and twenty percent (120%) of (A)
the unpaid principal amount of this Note being redeemed plus (B) all accrued and
unpaid Interest (including default interest).


“Optional Redemption”, “Optional Redemption Date” and “Optional Redemption
Notice” have the respective meanings set forth in Section 6(a) of this Note.



“Optional Redemption Price” means one hundred and twenty percent (120%) of (A)
the unpaid principal amount of this Note plus (B) all accrued and unpaid
Interest (including default interest).


“Options” means any rights, warrants or options to subscribe for, purchase or
receive Common Stock or Convertible Securities.


-6-

--------------------------------------------------------------------------------


“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Principal Market” means the principal exchange, market or quotation system on
which the Common Stock is listed, traded or quoted.


“Principal Payment” has the meaning set forth in Section 2(a)(i) of this Note.


“Principal Payment Response Notice” and “Principal Payment Suspension Notice”
have the respective meanings set forth in Section 2(a)(vi) of this Note.


“Principal Payment Share Price” means, as of a Scheduled Principal Payment Date,
the lesser of (i) ninety percent (90%) of the lowest daily VWAP for any Trading
Day among the ten (10) consecutive Trading Days occurring immediately prior to
(but not including) such Scheduled Principal Payment Date and (ii) the
Conversion Price in effect as of such Scheduled Principal Payment Date.


“Principal Stock Option” has the meaning set forth in Section 2(a)(ii) of this
Note


“Principal Stock Option Delivery Date” has the meaning set forth in Section
2(a)(v) of this Note


“Principal Stock Option Notice” has the meaning set forth in Section 2(a)(iv) of
this Note


“Purchase Rights” means any options, warrants or other rights to purchase or
subscribe for Common Stock or Convertible Securities.


“Record Date” has the meaning set forth in Section 4(c) of this Note.


“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.


“Registration Rights Agreement” means the agreement between the Holder and the
Company pursuant to which the Company has agreed to register the resale of the
shares of Common Stock issuable under the Notes and the Warrants.


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“Scheduled Interest Payment Date” means each April 1, July 1, October 1, and
January 1 following the Issue Date, with the first Scheduled Interest Payment
Date occurring on April 1, 2007, provided, that if any of such days in any year
is not a Business Day, then the Scheduled Interest Payment Date shall be the
Business Day immediately following such date.


-7-

--------------------------------------------------------------------------------


“Scheduled Principal Payment Date” means the first day of each calendar month,
with the first Scheduled Principal Payment Date occurring on June 1, 2007,
provided, that if any of such days in any year is not a Business Day, then the
Scheduled Principal Payment Date shall be the Business Day immediately following
such date.


“Trading Day” means a Business Day on which shares of Common Stock are purchased
and sold on the Principal Market.


“Transaction Documents” means (i) the Securities Purchase Agreement, (ii) the
Notes, (iii) the Warrants, (iv) the Registration Rights Agreement, and (v) all
other agreements, documents and other instruments executed and delivered by or
on behalf of the Company and any of its officers at the Closing.


“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Holders and reasonably satisfactory to the Company. If VWAP cannot be calculated
for the Common Stock on such Trading Day on the foregoing bases, then the
Company shall submit such calculation to an independent investment banking firm
of national reputation reasonably acceptable to the Investors, and shall cause
such investment banking firm to perform such determination and notify the
Company and the Investors of the results of determination no later than two (2)
Business Days from the time such calculation was submitted to it by the Company.
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, reverse stock split or other similar transaction during such
period.


“Warrants” means the warrants issued pursuant to the Securities Purchase
Agreement.


All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import refer to this Note as a whole and not to
any particular provision of this Note. Any capitalized term used but not defined
herein has the meaning specified in the Securities Purchase Agreement.


2.    PAYMENT OF PRINCIPAL AND INTEREST.


(a)    Principal.


(i)     Schedule and Amount of Payments. Subject to Section 2(a)(vi), the
Company shall pay to the Holder, in cash, on each Scheduled Principal Payment
Date, an amount of principal equal to the lesser of (x) 8.333% of the original
principal amount of this Note and (y) the then total remaining unpaid principal
of this Note (each, a “Principal Payment”).


(ii)    Payment of Principal. The Company shall make each Principal Payment in
cash by wire transfer of immediately available funds; provided, however, that,
subject to the satisfaction of all of the Equity Conditions as specified in
Section 2(a)(iii), the Company may elect to pay all or a portion of a Principal
Payment due on a Scheduled Principal Payment Date in shares of Common Stock
 
-8-

--------------------------------------------------------------------------------


(the “Principal Stock Option”). A Principal Payment that is not paid as and when
due in accordance with this Section 2(a) shall bear interest until paid at the
Default Interest Rate.


(iii)   Conditions to Principal Payment in Common Stock. The Company shall be
entitled to exercise the Principal Stock Option with respect to a Scheduled
Principal Payment Date only if, on the Principal Stock Option Delivery Date for
such Scheduled Principal Payment Date and on each of the ten (10) Trading Days
immediately preceding such date, all of the Equity Conditions are satisfied in
full. In the event that any of the Equity Conditions are not satisfied as of the
applicable Principal Stock Option Delivery Date and each such Trading Day (and
regardless of whether the Company has delivered a Principal Stock Option
Notice), the Company shall not be permitted to exercise the Principal Stock
Option and must pay the entire Principal Payment due on such Scheduled Principal
Payment Date in cash by wire transfer of immediately available funds on such
Scheduled Principal Payment Date, and such amounts due but not paid on such
Scheduled Principal Payment Date shall accrue interest at the Default Interest
Rate until paid in full. Notwithstanding the foregoing, in no event shall the
Company be permitted to exercise the Principal Stock Option to the extent that,
upon receipt of the shares of Common Stock deliverable thereby, the Holder would
beneficially own more than 4.99% of the number of shares of Common Stock then
outstanding.


(iv)   Principal Stock Option Notice. In order to exercise the Principal Stock
Option with respect to a Scheduled Principal Payment Date, the Company must
deliver, on or before the tenth (10th) calendar day immediately prior to such
date, written notice to the Holder stating that the Company wishes to exercise
such option and the amount of the Principal Payment to be paid in shares of
Common Stock (a “Principal Stock Option Notice”). A Principal Stock Option
Notice, once delivered by the Company, shall be irrevocable (provided that if
the Company is prohibited under Section 2(a)(iii) from exercising the Principal
Stock Option contemplated in such Principal Stock Option Notice; such Principal
Stock Option Notice shall be deemed cancelled). In the event that the Company
does not deliver a Principal Stock Option Notice on or before such tenth day,
the Company will be deemed to have elected to pay all of the Principal Payment
then due in cash.


(v)    Delivery of Shares. If the Company has validly exercised the Principal
Stock Option with respect to a Scheduled Principal Payment Date, the Company
must deliver to the Holder, on or before the fifth (5th) Business Day following
such Scheduled Principal Payment Date (the “Principal Stock Option Delivery
Date”), a number of shares of Common Stock equal to (A) the amount of the
Principal Payment for which the Company has elected to pay in Common Stock on
such Scheduled Principal Payment Date divided by (B) the Principal Payment Share
Price as of such Scheduled Principal Payment Date. The Company must deliver such
shares of Common Stock to the Holder in accordance with the provisions of
Section 3(d) of this Note, with the Principal Stock Option Delivery Date being
deemed the Delivery Date for purposes hereof, and in the event of the Company’s
failure to effect such delivery on the applicable Delivery Date therefor, the
Holder shall have the remedies specified in Section 3(e) of this Note. If any
fractional share would be issuable upon exercise of the Principal Stock Option,
such fractional share shall be disregarded and the number of shares issuable
shall, in the aggregate, be equal to the nearest whole number of shares.


(vi)   Suspension of Principal Payment.


(1)    Notwithstanding Section 2(a)(i), the obligation of the Company to
 
-9-

--------------------------------------------------------------------------------


make a Principal Payment on a Scheduled Principal Payment Date shall be
suspended as and to the extent provided in Section 2(a)(vi)(3) if (a) the
Company has timely delivered a Principal Stock Option Notice with respect to
such Principal Payment, (b) the Principal Payment Share Price is less than the
Floor Price as of such Scheduled Principal Payment Date, (c) the Company
provides written notice thereof (the “Principal Payment Suspension Notice”) to
the Holder prior to 5 p.m., New York City time on such Scheduled Principal
Payment Date, and (d) the Holder fails to provide written notice (the “Principal
Payment Response Notice”) to the Company within two Business Days of receiving
such Principal Payment Suspension Notice stating that the Holder is willing to
receive such Principal Payment in shares of Common Stock based on a per share
price equal to such Floor Price (and not the Principal Payment Share Price). If
the Company fails to timely deliver a Principal Payment Suspension Notice with
respect to a Principal Payment, then the Company shall be obligated to make such
Principal Payment in shares of Common Stock at the applicable Principal Payment
Share Price, even if such price is below the Floor Price.


(2)    If the Holder timely delivers a Principal Payment Response Notice in
response to a Principal Payment Suspension Notice, then the Company shall, in
full satisfaction of the Principal Payment to which such Principal Payment
Response Notice relates, deliver to the Holder, on or before the Principal Stock
Option Delivery Date for such Principal Payment, a number of shares of Common
Stock equal to (A) the amount of such Principal Payment divided by (B) the Floor
Price as of such Scheduled Principal Payment Date. Notwithstanding the
foregoing, if any of the Equity Conditions are not satisfied (or waived by the
Holder) as of such Principal Stock Option Delivery Date and on each of the ten
(10) Trading Days immediately preceding such date, then the Company shall not be
entitled or permitted to make such Principal Payment, and such Principal Payment
shall be deemed suspended as and to the extent provided in Section 2(a)(vi)(3).
The Company must deliver the shares of Common Stock required to be delivered by
it under this Section 2(a)(vi)(2) to the Holder in accordance with the
provisions of Section 3(d) of this Note, with the applicable Principal Stock
Option Delivery Date being deemed the Delivery Date for purposes hereof, and in
the event of the Company’s failure to effect such delivery on such Principal
Stock Option Delivery Date, the Holder shall have the remedies specified in
Section 3(e) of this Note. If any fractional share would be issuable upon the
making of a Principal Payment hereunder, such fractional share shall be
disregarded and the number of shares issuable shall, in the aggregate, be equal
to the nearest whole number of shares.


(3)    If the Holder does not timely deliver a Principal Payment Response Notice
to a Principal Payment Suspension Notice (or, if upon timely delivery by the
Holder of a Principal Payment Response Notice to a Principal Payment Suspension
Notice, any of the Equity Conditions are not satisfied in accordance with
Section 2(a)(vi)(2)), the Company’s obligation to make the Principal Payment to
which such Principal Payment Suspension Notice relates shall be suspended until
the next Scheduled Principal Payment Date; in which case, (i) all Principal
Payments previously suspended and not paid plus (2) the Principal Payment
regularly scheduled to be paid on such Scheduled Principal Payment Date, shall
be due and payable in full as of such Scheduled Principal Payment Date in
accordance with, and subject to the limitations of, this Section 2(a).


(b)    Interest.


-10-

--------------------------------------------------------------------------------


(i)     Interest Accrual. This Note shall bear interest on the unpaid principal
amount hereof (“Interest”) at an annual rate equal to eight percent (8%),
computed on the basis of a 360-day year and calculated using the actual number
of days elapsed since the Issue Date or the date on which Interest was most
recently paid, as the case may be, and if not timely paid as provided herein,
compounded monthly. The Company shall pay accrued Interest (x) on each Scheduled
Interest Payment Date, (y) on the Maturity Date and (z) on any date on which the
entire principal amount of this Note is paid in full (whether through conversion
or otherwise) (each of the foregoing clauses (x), (y) and (z) being referred to
herein as an “Interest Payment Date”).


(ii)    Interest Payments. The Company shall pay Interest in cash by wire
transfer of immediately available funds; provided, however, that, subject to the
satisfaction of all of the Equity Conditions as specified in Section 2(b)(iii),
the Company may elect to pay all or a portion of the Interest due on a Scheduled
Interest Payment Date in shares of Common Stock (the “Interest Stock Option”).
Interest that is not paid as and when due in accordance with this Section 2(b)
shall bear interest until paid at the Default Interest Rate.


(iii)   Conditions to Interest Payment in Common Stock. The Company shall be
entitled to exercise the Interest Stock Option with respect to a Scheduled
Interest Payment Date only if, on the Interest Stock Option Delivery Date for
such Scheduled Interest Payment Date and on each of the ten (10) Trading Days
immediately preceding such date, all of the Equity Conditions are satisfied in
full. In the event that any Equity Conditions is not satisfied as of the
applicable Interest Stock Option Delivery Date and each such Trading Day (and
regardless of whether the Company has delivered an Interest Stock Option
Notice), the Company shall not be permitted to exercise the Interest Stock
Option and must pay all amounts due on such Scheduled Interest Payment Date in
cash by wire transfer of immediately available funds on such Scheduled Interest
Payment Date, and such amounts due but not paid on such Scheduled Interest
Payment Date shall accrue interest at the Default Interest Rate until paid in
full. Notwithstanding the foregoing, in no event shall the Company be permitted
to exercise the Interest Stock Option to the extent that, upon receipt of the
shares of Common Stock deliverable thereby, the Holder would beneficially own
more than 4.99% of the number of shares of Common Stock then outstanding.


(iv)   Interest Stock Option Notice. In order to exercise the Interest Stock
Option with respect to a Scheduled Interest Payment Date, the Company must
deliver, on or before the tenth (10th) calendar day immediately prior to such
date, written notice to the Holder stating that the Company wishes to exercise
such option and the amount of Interest to be paid in shares of Common Stock (an
“Interest Stock Option Notice”). An Interest Stock Option Notice, once delivered
by the Company, shall be irrevocable (provided that if the Company is prohibited
under Section 2(b)(iii) from exercising the Interest Stock Option contemplated
in such Interest Stock Option Notice, such Interest Stock Option Notice shall be
deemed cancelled). In the event that the Company does not deliver an Interest
Stock Option Notice on or before such tenth day, the Company will be deemed to
have elected to pay all Interest then due in cash.


(v)    Delivery of Shares. If the Company has validly exercised the Interest
Stock Option with respect to a Scheduled Interest Payment Date, the Company must
deliver to the Holder, on or before the fifth (5th) Business Day following such
Scheduled Interest Payment Date (the “Interest Stock Option Delivery Date”), a
number of shares of Common Stock equal to (A) the amount of
 
-11-

--------------------------------------------------------------------------------


Interest accrued and payable with respect to this Note as of such Scheduled
Interest Payment Date divided by (B) ninety-five percent (95%) of the Current
Price in effect on such Scheduled Interest Payment Date. The Company must
deliver such shares of Common Stock to the Holder in accordance with the
provisions of Section 3(d) of this Note, with the Interest Stock Option Delivery
Date being deemed the Delivery Date for purposes hereof, and in the event of the
Company’s failure to effect such delivery on the applicable Delivery Date
therefor, the Holder shall have the remedies specified in Section 3(e) of this
Note. If any fractional share would be issuable upon exercise of the Interest
Stock Option, such fractional share shall be disregarded and the number of
shares issuable shall, in the aggregate, be equal to the nearest whole number of
shares.


3.    CONVERSION.
 
(a)    Right to Convert. The Holder shall have the right, at any time and from
time to time, to convert (i) all or any part of the outstanding and unpaid
principal amount of this Note and (ii) at the Holder’s option, in its sole
discretion, all or any part of unpaid Interest (and any other amounts) accrued
hereon, into such number of fully paid and non-assessable Conversion Shares as
is determined in accordance with the terms hereof (a “Conversion”). The Company
may not refuse any conversion request by the Holder for any reason or no reason
unless and until the Company obtains an injunction and posts bond with respect
thereto.
 
(b)    Conversion Notice. In order to convert principal of (and, if the Holder
so elects, Interest accrued on) this Note, the Holder shall send by facsimile
transmission (followed by a telephonic or email confirmation that such facsimile
was sent), at any time prior to 5:00 p.m., New York City time, on the Business
Day on which the Holder wishes to effect such Conversion (the “Conversion
Date”), a properly completed notice of conversion to the Company, in the form
set forth on Annex I hereto, stating the amount of principal (and accrued
Interest and any other amounts, if applicable) to be converted and a calculation
of the number of shares of Common Stock issuable upon such Conversion (a
“Conversion Notice”). Subject to Section 8(d), the Conversion Notice shall also
state the name or names (with address) in which the shares of Common Stock that
are issuable on such Conversion shall be issued. The Holder shall not be
required to physically surrender this Note to the Company in order to effect a
Conversion. The Company shall maintain a record showing, at any given time, the
unpaid principal amount of this Note and the date of each Conversion or other
payment of principal hereof. In the case of a dispute as to the number of
Conversion Shares issuable upon a Conversion (including without limitation as a
result of adjustments to the Conversion Price made in accordance with Section 4
below), the Company shall promptly issue to the Holder the number of Conversion
Shares that are not disputed, the Company and the Holder shall provide each
other with their respective calculations, and the Company shall submit the
disputed calculations to a certified public accounting firm of national
recognition (other than the Company’s independent accountants) within two (2)
Business Days following the later of the date on which the Holder delivers its
calculations to the Company and the receipt of the Holder’s Conversion Notice.
The Company shall use its best efforts to cause such accountants to calculate
the Conversion Price as provided herein and to notify the Company and the Holder
of the results in writing no later than two (2) Business Days following the day
on which such accountant received the disputed calculations (the “Dispute
Procedure”). Such accountant’s calculation shall be deemed conclusive absent
manifest error. The fees of any such accountant shall be borne by the party
whose calculations are most at variance with those of such accountant.
 
-12-

--------------------------------------------------------------------------------


(c)    Number of Conversion Shares; Reduction of Principal and Interest. The
number of Conversion Shares to be delivered by the Company pursuant to a
Conversion shall be equal to the principal amount of (and, if the Holder so
elects, Interest and any other amounts accrued on) this Note being converted
divided by the Conversion Price in effect on the Conversion Date. Upon the valid
delivery of the Conversion Shares by the Company, the amounts subject to such
Conversion shall be credited towards the principal amount of (and, if the Holder
so elected, Interest and any other amounts accrued on) this Note, provided that
all amounts credited towards future payments of principal shall be credited in
the order that such principal payments are to become due and payable.
 
(d)    Delivery of Common Stock Upon Conversion. Upon receipt of a Conversion
Notice, the Company shall, no later than the close of business on the sixth
(6th) Business Day following the Conversion Date set forth in such Conversion
Notice (the “Delivery Date”), issue and deliver or cause to be delivered to the
Holder the number of Conversion Shares determined pursuant to Section 3(c)
above, provided, however, that any Conversion Shares that are the subject of a
Dispute Procedure shall be delivered no later than the close of business on the
sixth (6th) Business Day following the determination made pursuant thereto. The
Company shall effect delivery of Conversion Shares to the Holder, as long as the
Company’s designated transfer agent or co-transfer agent in the United States
for the Common Stock (the “Transfer Agent”) participates in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program (“FAST”), by
crediting the account of the Holder or its nominee at DTC (as specified in the
applicable Conversion Notice) with the number of Conversion Shares required to
be delivered, no later than the close of business on such Delivery Date. In the
event that the Transfer Agent is not a participant in FAST or if the Holder so
specifies in a Conversion Notice or otherwise in writing on or before the
Conversion Date, the Company shall effect delivery of Conversion Shares by
delivering to the Holder or its nominee physical certificates representing such
Conversion Shares, no later than the close of business on such Delivery Date. If
any Conversion would create a fractional Conversion Share, such fractional
Conversion Share shall be disregarded and the number of Conversion Shares
issuable upon such Conversion, in the aggregate, shall be the nearest whole
number of Conversion Shares. Conversion Shares delivered to the Holder shall not
contain any restrictive legend unless such legend is required pursuant to the
terms of the Securities Purchase Agreement.
 
(e)    Failure to Deliver Conversion Shares.
 
(i)     In the event that the Company fails for any reason to deliver to the
Holder the number of Conversion Shares specified in a Conversion Notice (without
any restrictive legend to the extent permitted by applicable law and the terms
of the Securities Purchase Agreement) on or before the Delivery Date therefor,
or fails to remove any restrictive legend from outstanding Conversion Shares at
the request of the Holder in accordance with Section 2.5 of the Securities
Purchase Agreement on or before the tenth (10th) Business Day following such
request (a “Conversion Default”), the Holder shall have the right to receive
from the Company an amount equal to (i) (N/365) multiplied by (ii) the principal
amount of, and any Interest and any other amounts accrued on, this Note
represented by the Conversion Shares which remain the subject of such Conversion
Default multiplied by (iii) the Default Interest Rate, where “N” equals the
number of days elapsed between the original Delivery Date of such Conversion
Shares (or from such tenth Business Day in the event of a failure to remove a
legend from outstanding Conversion Shares) and the date on which such Conversion
Default has been cured. In the event that shares of Common Stock are purchased
by or on behalf of the Holder in order to make delivery on a sale effected in
anticipation of receiving
 
-13-

--------------------------------------------------------------------------------


Conversion Shares upon a Conversion, and there is a Conversion Default with
respect to such Conversion, the Holder shall have the right to receive from the
Company, in addition to the foregoing amounts, (i) the aggregate amount paid by
or on behalf of the Holder for such shares of Common Stock minus (ii) the
aggregate amount of net proceeds, if any, received by the Holder from the sale
of the Conversion Shares issued by the Company pursuant to such Conversion.
Amounts payable under this Section 3(e)(i) shall be paid to the Holder in
immediately available funds on or before the second (2nd) Business Day following
written notice from the Holder to the Company specifying the amount owed to it
by the Company pursuant to this Section 3(e)(i) and, if a Conversion Default
continues to exist thereafer, at the end of each period of thirty (30) days
following such second Business Day.
 
(ii)    In addition to its rights under Section 3(e)(i) above, the Holder shall
have the right to pursue all other remedies available to it at law or in equity
(including, without limitation, a decree of specific performance and/or
injunctive relief). 
 
(f)     Limitations on Right to Convert. In no event shall the Holder be
permitted to convert principal of or Interest (or other amounts) on this Note
if, upon such conversion, (x) the number of Conversion Shares to be issued
pursuant to such Conversion plus (y) the number of shares of Common Stock
beneficially owned by the Holder (other than Common Stock which may be deemed
beneficially owned except for being subject to a limitation on conversion or
exercise analogous to the limitation contained in this Section 3(f)) would
exceed 4.99% of the number of shares of Common Stock then issued and
outstanding, it being the intent of the Company and the Holder that the Holder
not be deemed at any time to have the power to vote or dispose of greater than
4.99% of the number of shares of Common Stock issued and outstanding at any
time. Nothing contained herein shall be deemed to restrict the right of the
Holder to convert such excess principal amount at such time as such Conversion
does not violate the provisions of this Section3(f). As used herein, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act. To the extent that the limitation contained in this Section 3(f) applies
(and without limiting any rights the Company may otherwise have), the submission
of a Conversion Notice by the Holder shall be deemed to be the Holder’s
representation that this Note is convertible pursuant to the terms hereof, the
Company may rely on the Holder’s representation that this Note is convertible
pursuant to the terms hereof, and the Company shall have no obligation
whatsoever to verify or confirm the accuracy of such representation. The Company
shall have no liability to any person if the Holder’s determination of whether
this Note is convertible pursuant to the terms hereof is incorrect. The holders
of Common Stock are to be deemed third-party beneficiaries of the limitation
imposed hereby and, accordingly, this Section 3(f) may not be amended without
the consent of the holders of a majority of the shares of Common Stock then
outstanding; provided, however, that the Holder shall have the right, upon sixty
(60) days’ prior written notice to the Company, to waive the provisions of this
Section 3(f) without obtaining such consent.


4.    ADJUSTMENTS TO FIXED CONVERSION PRICE.


(a)    Stock Splits, Stock Interests, Etc. If, at any time on or after the Issue
Date, the number of outstanding shares of Common Stock is increased by a stock
split, stock dividend, reclassification or other similar event, the Conversion
Price shall be proportionately reduced, or if the number of outstanding shares
of Common Stock is decreased by a reverse stock split, combination,
reclassification or other similar event, the Conversion Price shall be
proportionately
 
-14-

--------------------------------------------------------------------------------


increased. In such event, the Company shall notify the Company’s transfer agent
of such change on or before the effective date thereof.
 
(b)    Major Transactions. If, at any time after the Issue Date, any Major
Transaction shall occur, then the Holder shall thereafter have the right to
receive upon Conversion, in lieu of the shares of Common Stock otherwise
issuable, such shares of stock, securities and/or other property as would have
been issued or payable upon such Major Transaction with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon Conversion had such Major Transaction not taken place (without giving
effect to any limitations on such Conversion contained in this Note or the
Securities Purchase Agreement). The Company shall not effect any Major
Transaction unless (i) the Holder has received written notice of such
transaction at least thirty (30) days prior thereto (which period shall be
increased to sixty one (61) days if, at such time, without giving effect to the
limitation on conversion contained in Section 3(f) hereof, the Holder would
beneficially own more than 4.99% of the Common Stock then outstanding, and the
Holder has notified the Company in writing of such circumstance) but in no event
later than fifteen (15) days prior to the record date for the determination of
stockholders entitled to vote with respect thereto; provided, however, that the
Company shall publicly disclose the material terms of any such Major Transaction
on or before the date on which it delivers notice of a Major Transaction to the
Holder, and (ii) the resulting successor or acquiring entity (if not the
Company) assumes by written instrument (in form and substance reasonable
satisfactory to the Holder) the obligations of the Company under this Note
(including, without limitation, the obligation to make payments of principal and
Interest accrued but unpaid through the date of such consolidation, merger or
sale and accruing thereafter). The above provisions shall apply regardless of
whether or not there would have been a sufficient number of shares of Common
Stock authorized and available for issuance upon conversion of this Note as of
the date of such transaction, and shall similarly apply to successive Major
Transactions. Notwithstanding the foregoing, if a Major Transaction constitutes
a Change of Control, the Holder may, in lieu of exercising its rights under this
Section 4(b), exercise its rights under Section 5 of this Note.
 
(c)    Distributions. If, at any time after the Issue Date, the Company declares
or makes any distribution of cash or any other assets (or rights to acquire such
assets) to holders of Common Stock, including without limitation any dividend or
distribution to the Company’s stockholders in shares (or rights to acquire
shares) of capital stock of a subsidiary) (a “Distribution”), the Company shall
deliver written notice of such Distribution (a “Distribution Notice”) to the
Holder at least fifteen (15) days prior to the earlier to occur of (i) the
record date for determining stockholders entitled to such Distribution (the
“Record Date”) and (ii) the date on which such Distribution is made (the
“Distribution Date”) (the earlier of such dates being referred to as the
“Determination Date”). Upon receipt of the Distribution Notice, the Holder shall
promptly (but in no event later than three (3) Business Days) notify the Company
whether it has elected (A) to receive the same amount and type of assets
(including, without limitation, cash) being distributed as though the Holder
were, on the Determination Date, a holder of a number of shares of Common Stock
into which this Note is convertible as of such Determination Date (such number
of shares to be determined without giving effect to any limitations on such
conversion) or (B) upon any exercise of this Note on or after the Distribution
Date, to reduce the Conversion Price in effect on the Business Day immediately
preceding the Record Date by an amount equal to the fair market value of the
assets to be distributed divided by the number of shares of Common Stock as to
which such Distribution is to be made, such fair market value to be reasonably
determined in good faith by the
 
-15-

--------------------------------------------------------------------------------


independent members of the Company’s Board of Directors. Upon receipt of such
election notice from the Holder, the Company shall timely effectuate the
transaction or adjustment contemplated in the foregoing clause (A) or (B), as
applicable.  If the Holder does not notify the Company of its election pursuant
to the preceding sentence on or prior to the Determination Date, the Holder
shall be deemed to have elected clause (A) of the preceding sentence.
 
(d)    Convertible Securities; Options. If, at any time after the Issue Date,
the Company issues Convertible Securities or Options to the record holders of
the Common Stock, whether or not such Convertible Securities or Options are
immediately convertible, exercisable or exchangeable, then the Holders shall be
entitled, upon any Conversion of this Note after the date of record for
determining stockholders entitled to receive such Convertible Securities or
Options (or if no such record is taken, the date on which such Convertible
Securities or Options are issued), to receive the aggregate number of
Convertible Securities or Options which the Holder would have received with
respect to the shares of Common Stock issuable upon such conversion (without
giving effect to any limitations on such Conversion contained in this Note or
the Securities Purchase Agreement) had the Holder been the holder of such shares
of Common Stock on the record date for the determination of stockholders
entitled to receive such Convertible Securities or Options (or if no such record
is taken, the date on which such Convertible Securities or Options were issued).
 
(e)    Dilutive Issuances.
 
(i)     Adjustment Upon Dilutive Issuance. If, at any time after the Issue Date
and on or prior to the later of (1) the earlier of (x) the Effective Date and
(y) the two year anniversary of the Issue Date, and (2) the six month
anniversary of the Issue Date, the Company issues or sells, or in accordance
with Section 4(e)(ii) of this Note is deemed to have issued or sold, any shares
of Common Stock for no consideration or for a consideration per share less than
the Conversion Price on the date of such issuance or sale (or deemed issuance or
sale) (a “Dilutive Issuance”), then effective immediately upon the Dilutive
Issuance, the Conversion Price shall be adjusted so as to equal the
consideration received or receivable by the Company (on a per share basis) for
the additional shares of Common Stock so issued, sold or deemed issued or sold
in such Dilutive Issuance (which, in the case of a deemed issuance or sale,
shall be calculated in accordance with Section 4(e)(ii) of this Note).
Notwithstanding the foregoing, no adjustment shall be made pursuant hereto if
such adjustment would result in an increase in the Conversion Price.
 
(ii)    Effect On Conversion Price Of Certain Events. For purposes of
determining the adjusted Conversion Price under Section 4(e)(i) of this Note,
the following will be applicable:
 
(A)   Issuance Of Options. If the Company issues or sells any Options, whether
or not immediately exercisable, and the price per share for which Common Stock
is issuable upon the exercise of such Options (and the price of any conversion
of Convertible Securities, if applicable) is less than the Conversion Price in
effect on the date of issuance or sale of such Options, then the maximum total
number of shares of Common Stock issuable upon the exercise of all such Options
(assuming full conversion, exercise or exchange of Convertible Securities, if
applicable) shall, as of the date of the issuance or sale of such Options, be
deemed to be outstanding and to have been issued and sold by the Company for
such price per share. For purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon the exercise of such Options”
shall be determined by
 
-16-

--------------------------------------------------------------------------------


dividing (x) the total amount, if any, received or receivable by the Company as
consideration for the issuance or sale of all such Options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion, exercise or
exchange thereof (determined in accordance with the calculation method set forth
in Section 4(e)(ii)(B) below) at the time such Convertible Securities first
become convertible, exercisable or exchangeable, by (y) the maximum total number
of shares of Common Stock issuable upon the exercise of all such Options
(assuming full conversion, exercise or exchange of Convertible Securities, if
applicable). No further adjustment to the Conversion Price shall be made upon
the actual issuance of such Common Stock upon the exercise of such Options or
upon the conversion, exercise or exchange of Convertible Securities issuable
upon exercise of such Options. To the extent that shares of Common Stock or
Convertible Securities are not delivered pursuant to such Options, upon the
expiration or termination of such Options, the Conversion Price shall be
readjusted to the Conversion Price that would then be in effect had the
adjustments made upon the issuance of such Options been made on the basis of
delivery of only the number of shares of Common Stock actually delivered.
 
(B)    Issuance Of Convertible Securities. If the Company issues or sells any
Convertible Securities, whether or not immediately convertible, exercisable or
exchangeable, and the price per share for which Common Stock is issuable upon
such conversion, exercise or exchange is less than the Conversion Price in
effect on the date of issuance or sale of such Convertible Securities, then the
maximum total number of shares of Common Stock issuable upon the conversion,
exercise or exchange of all such Convertible Securities shall, as of the date of
the issuance or sale of such Convertible Securities, be deemed to be outstanding
and to have been issued and sold by the Company for such price per share. If the
Convertible Securities so issued or sold do not have a fluctuating conversion or
exercise price or exchange ratio, then for the purposes of the immediately
preceding sentence, the “price per share for which Common Stock is issuable upon
such conversion, exercise or exchange” shall be determined by dividing (A) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion, exercise or exchange thereof (determined in accordance with
the calculation method set forth in this Section 4(e)(ii)(B)) at the time such
Convertible Securities first become convertible, exercisable or exchangeable, by
(B) the maximum total number of shares of Common Stock issuable upon the
exercise, conversion or exchange of all such Convertible Securities. If the
Convertible Securities so issued or sold have a fluctuating conversion or
exercise price or exchange ratio (a “Variable Rate Convertible Security”), then
for purposes of the first sentence of this Section 4(e)(ii)(B), the “price per
share for which Common Stock is issuable upon such conversion, exercise or
exchange” shall be deemed to be the lowest price per share which would be
applicable (assuming all holding period and other conditions to any discounts
contained in such Variable Rate Convertible Security have been satisfied) if the
conversion price of such Variable Rate Convertible Security on the date of
issuance or sale thereof were equal to the actual conversion price on such date
(or such higher minimum conversion price if such Variable Rate Convertible
Security is subject to a minimum conversion price) (the
 
-17-

--------------------------------------------------------------------------------


“Assumed Variable Market Price”), and, further, if the conversion price of such
Variable Rate Convertible Security at any time or times thereafter is less than
or equal to the Assumed Variable Market Price last used for making any
adjustment under this Section 4(e) with respect to any Variable Rate Convertible
Security, the Conversion Price in effect at such time shall be readjusted to
equal the Conversion Price which would have resulted if the Assumed Variable
Market Price at the time of issuance of the Variable Rate Convertible Security
had been equal to the actual conversion price of such Variable Rate Convertible
Security existing at the time of the adjustment required by this sentence;
provided, however, that if the conversion or exercise price or exchange ratio of
a Convertible Security may fluctuate solely as a result of provisions designed
to protect against dilution, such Convertible Security shall not be deemed to be
a Variable Rate Convertible Security. No further adjustment to the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion, exercise or exchange of such Convertible Securities.
 
(C)    Change In Option Price Or Conversion Rate. If there is a change at any
time (including, without limitation, a change with respect to any Options or
Convertible Securities outstanding as of the Issue Date) in (x) the amount of
additional consideration payable to the Company upon the exercise of any
Options; (y) the amount of additional consideration, if any, payable to the
Company upon the conversion, exercise or exchange of any Convertible Securities;
or (z) the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution), the
Conversion Price in effect at the time of such change shall be readjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion, exercise or exchange rate, as the case may
be, at the time initially issued or sold.
 
(D)   Calculation Of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold for cash, the consideration received
therefor will be the amount received by the Company therefor. In case any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
part or all of which shall be other than cash, the amount of the consideration
other than cash received by the Company (including the net present value of the
consideration expected by the Company for the provided or purchased services)
shall be the fair market value of such consideration. In case any Common Stock,
Options or Convertible Securities are issued in connection with any merger or
consolidation in which the Company is the surviving corporation, the amount of
consideration therefor will be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The independent members of the Company’s Board of Directors shall
calculate reasonably and in good faith, using standard commercial valuation
methods appropriate for valuing such assets, the fair market value of any
consideration.


(iii)   Exceptions To Adjustment Of Conversion Price. Notwithstanding the
foregoing, no adjustment to the Conversion Price shall be made pursuant to this
Section 4(e) upon the issuance of any Excluded Securities.


-18-

--------------------------------------------------------------------------------


(iv)   Notice Of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 4(e) resulting in
a change in the Conversion Price by more than one percent (1%), or any change in
the number or type of stock, securities and/or other property issuable upon
Conversion of this Note, the Company, at its expense, shall promptly compute
such adjustment, readjustment or change and prepare and furnish to the Holder a
certificate setting forth such adjustment, readjustment or change and showing in
detail the facts upon which such adjustment, readjustment or change is based.
The Company shall, upon the written request at any time of the Holder, furnish
to the Holder a like certificate setting forth (i) such adjustment, readjustment
or change, (ii) the Conversion Price at the time in effect and (iii) the number
of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Conversion of this Note.
 
(f)     Adjustments; Additional Shares, Securities or Assets. In the event that
at any time, as a result of an adjustment made pursuant to this Section 4, the
Holder of this Note shall, upon conversion of this Note, become entitled to
receive securities or assets (other than Common Stock) then, wherever
appropriate, all references herein to shares of Common Stock shall be deemed to
refer to and include such shares and/or other securities or assets; and
thereafter the number of such shares and/or other securities or assets shall be
subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 4.
 
5.    EVENTS OF DEFAULT; MANDATORY REDEMPTION.
 
(a)    Mandatory Redemption. In the event that an Event of Default or a Change
of Control occurs, the Holder shall have the right, upon written notice to the
Company (a “Mandatory Redemption Notice”), to have all or any portion of the
unpaid principal amount of this Note, plus all accrued and unpaid Interest
(including default interest (if any), redeemed by the Company (a “Mandatory
Redemption”) at the Mandatory Redemption Price in same day funds. The Mandatory
Redemption Notice shall specify the effective date of such Mandatory Redemption
(the “Mandatory Redemption Date”), which date must be at least two (2) Business
Days following the Business Day on which the Mandatory Redemption Notice is
delivered to the Company, and the amount of principal and interest (and other
amounts, if any) to be redeemed. In order to effect a Mandatory Redemption
hereunder, the Holder must deliver a Mandatory Redemption Notice no later than,
in the case of an Event of Default, the close of business on the third (3rd)
Business Day following the date on which an Event of Default is no longer
continuing and, with respect to a Change of Control, the close of business on
the third (3rd) Business Day following the date on which the Change of Control
is completed.
 
(b)    Payment of Mandatory Redemption Price.
 
(i)     The Company shall pay the Mandatory Redemption Price to the Holder on
the Mandatory Redemption Date. In the event that the Company redeems the entire
remaining unpaid principal amount of this Note, all accrued and unpaid Interest
and any other amounts due hereunder, and pays such amount to the Holder in cash,
the Holder shall return this Note to the Company for cancellation.
 
(ii)    If the Company fails to pay the Mandatory Redemption Price to the Holder
on Mandatory Redemption Date, the Holder shall be entitled to interest thereon
at the Default Interest
 
-19-

--------------------------------------------------------------------------------


Rate from the Mandatory Redemption Date until the date on which Mandatory
Redemption Price has been paid in full.
 
6.    OPTIONAL REDEMPTION.


(a)    Redemption. Upon the satisfaction of the Equity Conditions on the
Optional Redemption Date and on each of the twenty (20) Trading Days occurring
immediately prior to such date, the Company shall have the right, at any time
after the Issue Date, to redeem all but not less than all of the unpaid
principal amount of this Note, plus all accrued and unpaid Interest, at the
Optional Redemption Price (an “Optional Redemption”). In order to effect an
Optional Redemption, the Company must deliver to the Holder written notice
thereof (an “Optional Redemption Notice”), specifying the effective date of such
Optional Redemption (the “Optional Redemption Date”), which date must be at
least twenty (20) Trading Days following delivery of the Optional Redemption
Notice to the Holder. In the event that the Company effects an Optional
Redemption with respect to this Note, it must contemporaneously effect an
Optional Redemption of all but not less than all of the other Notes.
Notwithstanding the delivery by the Company of an Optional Redemption Notice,
the right of the Company to exercise its redemption rights under this Section
6(a) shall be subordinate to and shall not limit in any way (x) the right of the
Holder to convert this Note prior to the Optional Redemption Date, (y) the
availability of any and all remedies that are provided to the Holder hereunder
in the event that the Company does not satisfy its obligations with respect to
any such conversion, or (z) the right of the Holder to effect a Mandatory
Redemption pursuant to Section 5.
 
(b)    Payment of Optional Redemption Price.
 
(i)     The Company shall pay the Optional Redemption Price to the Holder on the
Optional Redemption Date. In the event that the Company redeems the entire
remaining unpaid principal amount of this Note, and pays to the Holder the
Optional Redemption Price and all other amounts due in connection therewith, the
Holder shall return this Note to the Company for cancellation.
 
(ii)    If the Company fails to pay the Optional Redemption Price to the Holder
on the Optional Redemption Date, the Holder shall be entitled to interest
thereon at the Default Interest Rate from the Optional Redemption Date until the
date on which Optional Redemption Price and accrued and unpaid default interest
thereon have been paid in full.
 
7.    FORCED CONVERSION.


(a)    Forced Conversion. Subject to the terms and conditions of this Section
7(a), the Company shall have the right, exercisable at any time after December
31, 2007, to require Conversion of this Note (a “Forced Conversion”). In order
to effect a Forced Conversion, (i) the daily VWAP must, on each of twenty (20)
Trading Days occurring during any period of thirty (30) consecutive Trading Days
(such period of thirty Trading Days, a “Forced Conversion Period”), be equal to
or greater than the Forced Conversion Price and (ii) each of the Equity
Conditions must be satisfied on each Trading Day occurring during the Forced
Conversion Period and through and including the Forced Conversion Date.
Notwithstanding the foregoing, in no event shall the Company be permitted to
effect a Forced Conversion to the extent that, upon receipt of the shares of
Common Stock deliverable
 
-20-

--------------------------------------------------------------------------------


thereby, the Holder would beneficially own more than 4.99% of the number of
shares of Common Stock then outstanding.


(b)    Forced Conversion Notice; Number of Conversion Shares. In order to effect
a Forced Conversion hereunder, the Company must deliver to the Holder written
notice thereof (a “Forced Conversion Notice”) at any time after the fifth (5th)
Business Day immediately following the last Trading Day of the Forced Conversion
Period but not later than the tenth (10th) Business Day following such last
Trading Day. A Forced Conversion Notice shall specify the aggregate principal
amount of the Notes that the Company elects to submit to a Forced Conversion. A
Forced Conversion shall be effected on the date (the “Forced Conversion Date”)
that is the third (3rd) Trading Day immediately following delivery of a Forced
Conversion Notice to the Holder. On the Forced Conversion Date, the Company must
deliver to the Holder a number of shares of Common Stock equal to (A) the amount
of principal being converted as set forth on the applicable Forced Conversion
Notice plus all Interest accrued and unpaid thereon as of such Forced Conversion
Date divided by the (B) the Conversion Price in effect on such date. The Company
must deliver such shares of Common Stock to the Holder in accordance with the
provisions of Section 3(d) of this Note, with the Forced Conversion Date being
deemed the Delivery Date for purposes hereof. If any fractional share would be
issuable upon a Forced Conversion, such fractional share shall be disregarded
and the number of shares issuable shall, in the aggregate, be equal to the
nearest whole number of shares.


(c)    Notwithstanding the delivery by the Company of a Forced Conversion
Notice, nothing contained herein shall be deemed to limit in any way (x) the
right of the Holder to convert this Note prior to the Forced Conversion Date or
(y) the availability of any and all remedies that are provided to the Holder
hereunder, including without limitation in the event that the Company fails to
deliver Conversion Shares upon a Forced Conversion as required by the terms of
Section 3 of this Note, provided, that, in the event of such failure, the Forced
Conversion shall be terminated with respect to the Holder upon the delivery of
written notice thereof by the Holder to the Company, and the Company shall
forfeit its right to require a Forced Conversion of the Notes thereafter. In the
event of multiple Forced Conversions, at least sixty (60) days must elapse
between Forced Conversion Dates.


8.    MISCELLANEOUS.
 
(a)    Failure to Exercise Rights not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
does not pay any amount under this Note when such amount becomes due, the
Company shall bear all costs incurred by the Holder in collecting such amount,
including without limitation reasonable legal fees and expenses.
 
(b)    Notices. Any notice, demand or request required or permitted to be given
by the Company or the Holder pursuant to the terms of this Note shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail
 
-21-

--------------------------------------------------------------------------------


(certified or registered mail, return receipt requested, postage prepaid),
addressed as follows:


If to the Company:


ZAP
501 Fourth Street
Santa Rosa, California 95401  
Attn:   Steven Kim
Tel: (707) 525-8658
Fax:  (707) 525-8692  


with a copy (which shall not constitute notice) to:


Donahue Gallagher Woods LLP
Suite 1900
300 Lakeside Drive
Oakland, CA 94612
Attn: Michael J. Dalton
Tel: (510) 451-0544
Fax: (510) 832-1486


and if to the Holder, to such address for the Holder as shall appear on the
signature page of the Securities Purchase Agreement executed by the Holder, or
as shall be designated by the Holder in writing to the other parties hereto in
accordance this Section 8(b).


(c)    Amendments and Waivers. No amendment, modification or other change to, or
waiver of any provision of, this Note or any other Note may be made unless such
amendment, modification or change, or request for waiver, is (A) set forth in
writing and is signed by the Company, (B) consented to in writing by the holders
of at least sixty-six percent (66%) of the unpaid principal amount of the Notes,
and (C) applied to all of the Notes. Upon the satisfaction of the conditions
described in (A), (B) and (C) above, this Note shall be deemed to incorporate
any the amendment, modification, change or waiver effected thereby as of the
effective date thereof, even if the Holder did not consent to such amendment,
modification, change or waiver. Notwithstanding the foregoing, the limitation on
beneficial ownership set forth in Section 3(f) may not be amended without the
consent of the holders of a majority of the shares of Common Stock then
outstanding; provided, however, that such limitation may be waived by the Holder
upon sixty (60) days’ prior written notice to the Company, and such waiver shall
be valid and shall not require the consent of the Company or any other holder of
Common Stock or Notes.
 
 
(d)    Transfer of Note. The Holder may sell, transfer or otherwise dispose of
all or any part of this Note (including without limitation pursuant to a pledge)
to any person or entity as long as such sale, transfer or disposition is the
subject of an effective registration statement under the Securities Act of 1933,
as amended, and applicable state securities laws, or is exempt from registration
thereunder, and is otherwise made in accordance with the applicable provisions
of the Securities Purchase Agreement. From and after the date of any such sale,
transfer or disposition, the transferee hereof shall be deemed to be the holder
of a Note in the principal amount acquired by
 
-22-

--------------------------------------------------------------------------------


such transferee, and the Company shall, as promptly as practicable, issue and
deliver to such transferee a new Note identical in all respects to this Note, in
the name of such transferee. The Company shall be entitled to treat the original
Holder as the holder of this entire Note unless and until it receives written
notice of the sale, transfer or disposition hereof.
 
(e)    Lost or Stolen Note. Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
execute and deliver to the Holder a new Note identical in all respects to this
Note.
 
(f)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and to be
performed entirely within the State of California.
 
(g)    Successors and Assigns. The terms and conditions of this Note shall inure
to the benefit of and be binding upon the respective successors (whether by
merger or otherwise) and permitted assigns of the Company and the Holder. The
Company may not assign its rights or obligations under this Note except as
specifically required or permitted pursuant to the terms hereof.


(h)    Usury. This Note is subject to the express condition that at no time
shall the Company be obligated or required to pay interest hereunder at a rate
which could subject the Holder to either civil or criminal liability as a result
of being in excess of the maximum interest rate which the Company is permitted
by applicable law to contract or agree to pay.  If by the terms of this Note,
the Company is at any time required or obligated to pay interest hereunder at a
rate in excess of such maximum rate, the rate of interest under this Note shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and all prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of this Note. 


 


[Signature Page to Follow]
-23-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.


ZAP




By:  /s/ Steven Schneider

--------------------------------------------------------------------------------

Name: Steven Schneider
Title: Chief Executive Officer


-24-

--------------------------------------------------------------------------------


ANNEX I




NOTICE OF CONVERSION


The undersigned hereby elects to convert principal of the 8% Senior Convertible
Note (the “Note”) issued by ZAP (the “Company”) into shares of common stock
(“Common Stock”) of the Company according to the terms and conditions of the
Note. Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Note.




 
Date of Conversion:

--------------------------------------------------------------------------------



Principal Amount of
Note to be Converted:

--------------------------------------------------------------------------------



Amount of Interest
to be Converted (if any):

--------------------------------------------------------------------------------

 
Number of Shares of
Common Stock to be Issued:

--------------------------------------------------------------------------------



Name of Holder:

--------------------------------------------------------------------------------



Address:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Signature:

--------------------------------------------------------------------------------

Name:
Title:
 



Holder Requests Delivery to be made: (check one)


ྐྵ
By Delivery of Physical Certificates to the Above Address



ྐྵ
Through Depository Trust Corporation

(Account  _______________)
 

--------------------------------------------------------------------------------

